IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,489


EX PARTE JON PAUL DENMAN, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 16090 IN THE 2ND DISTRICT COURT

FROM CHEROKEE COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of delivery of a
controlled substance and sentenced to five years' imprisonment. 
	Applicant contends that his trial counsel rendered ineffective assistance because he failed to
timely file a written notice of appeal.
	Applicant's habeas counsel also served as Applicant's trial and appellate counsel, and has
provided an affidavit in which he admits that he failed to timely file a written notice of appeal.  We
find, therefore, that applicant is entitled to the opportunity to file an out-of-time appeal of the
judgment of conviction in Cause No. 16090 from the 2nd Judicial District Court of Cherokee
County, Texas.  Applicant is ordered returned to that time at which he may give a written notice of
appeal so that he may then, with the aid of counsel, obtain a meaningful appeal.  All time limits shall
be calculated as if the sentence had been imposed on the date on which the mandate of this Court
issues.  We hold that, should applicant desire to prosecute an appeal, he must take affirmative steps
to file a written notice of appeal in the trial court within 30 days after the mandate of this Court
issues.

Delivered: August 30, 2006
Do Not Publish